          Case 1:20-cv-03385-SAG Document 507 Filed 03/31/21 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                      NORTHERN DIVISION


68TH STREET SITE WORK GROUP,                            )
                                                        )
                Plaintiff,                              )
                                                        )
         v.                                             )    Case No. 1:20-CV-03385-SAG
                                                        )
7-ELEVEN, INC., et al.,                                 )
                                                        )
                Defendants.                             )

                        NOTICE OF VOLUNTARY DISMISSAL OF
                      DEFENDANT GENESCO INC. WITH PREJUDICE

         Plaintiff 68th Street Site Work Group, through counsel and pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses Defendant Genesco Inc. from this cause

with prejudice. Genesco Inc. has not filed an answer or motion for summary judgment in this

cause.

Dated: March 31, 2021                         Respectfully submitted,

                                              THE JUSTIS LAW FIRM LLC


                                              /s/ Matthew T. Merryman
                                              Matthew T. Merryman admitted pro hac vice
                                              Rachel D. Guthrie       admitted pro hac vice
                                              Ambereen K. Shaffie admitted pro hac vice
                                              10955 Lowell Ave.
                                              Suite 520
                                              Overland Park, KS 66210-2336
                                              Telephone: (913) 955-3739
                                              Facsimile: (913) 955-3711
                                              Email: mmerryman@justislawfirm.com
                                                      rguthrie@justislawfirm.com
                                                      ashaffie@justislawfirm.com
         Case 1:20-cv-03385-SAG Document 507 Filed 03/31/21 Page 2 of 2



                                              Stuart Kaplow, Esquire
                                              Bar number 05282
                                              James Kelly-Lieb, Esquire
                                              Bar number 20420
                                              Stuart D. Kaplow, P.A.
                                              11426 York Road, Floor 1
                                              Cockeysville, MD 21030
                                              (410) 339-3910 Telephone
                                              (410) 415-7161 Facsimile
                                              Email: skaplow@stuartkaplow.com
                                                      jkellylieb@kenny-law.com

                                              ATTORNEYS FOR PLAINTIFF 68TH STREET
                                              SITE WORK GROUP

                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, a copy of the foregoing Notice of Voluntary

Dismissal of Defendant Genesco Inc. with Prejudice was filed electronically. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

the filing through the Court’s Electronic Case Filing System.

                                                            /s/
                                              Stuart Kaplow, Esquire




                                                 2
